SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 9, 2017 BSB BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35309 80-0752082 (State or Other Jurisdiction Identification No.) (Commission File No.) (I.R.S. Employer of Incorporation) 2 Leonard Street, Belmont, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (617) 484-6700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 9, 2017, BSB Bancorp, Inc. (the “Company”), the holding company for Belmont Savings Bank, issued a press release announcing its financial results for the quarter ended December 31, 2016.The Company’s press release is included as Exhibit 99.1 to this report.The information included in Exhibit 99.1 to this report is considered to be “furnished” under the Securities Exchange Act of 1934. Item 9.01 Financial Statements and Exhibits Exhibit Description Press Release, dated February 9, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BSB BANCORP, INC. DATE: February 9, 2017 By: /s/ John A. Citrano John A. Citrano Executive Vice President and Chief Financial Officer
